DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 11/242011, with respect to objection to the Specification have been fully considered and are persuasive.  The objection to the title has been withdrawn. 
Applicant’s arguments, filed on 11/24/2021, with respect to objection to the drawing have been fully considered and are persuasive.  The objection of the drawings  has been withdrawn. 
Applicant’s arguments, filed on 11/24/2021, with regards to objection of claims 3, and 5-16 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, filed on 11/24/2022, with respect to rejection of claims 11-17 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed on 11/24/2022, with respect to the rejection(s) of claims 1-5, 7-12, and 16-20 under 35 U.S.C. 103 as being unpatentable over Reyes et al. (US 2014/02961132 A1) and in further view of Purdy et al. (CA 30046675 / US 2019/0345376 A1) have been fully considered and but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kroner (DE 4225620 A1) (“Kroner” herein).

Claim 1
Kroner discloses an aqueous modified acid composition comprising:
	- an acid;
	- a first component comprising: an amino acid;
	- a second component comprising: an amine and a sulfonic acid group;
wherein said first component and said acid are present in a molar ratio ranging from 1:3 to 1:12.5. (Page 2, 2nd paragraph + & Page 3, 1st – 6th paragraph ; Page 4, 4th paragraph +)

Claim 3
Kroner discloses the aqueous modified acid composition according to claim 1 wherein the first component is selected from the group consisting of: an amino acid; creatine; creatinine; zwitterionic compounds. (Page 2, 1st paragraph)

Claim 4
Kroner discloses the aqueous modified acid composition according to claim 1 wherein the amino acid is selected from the group consisting of: lysine; glycine; alanine; methionine; histidine; arginine; serine; proline; cysteine; threonine; and selenocysteine. (Page 2, 1st paragraph)

Claim 5
Kroner discloses the aqueous modified acid composition according to claim 1 wherein the second component is selected from the group consisting of: taurine; taurolidine; taurocholic acid; tauroselcholic acid; tauromustine; 5-Taurinomethyluridine and 5-taurinomethyl- 2-thiouridine; homotaurine (tramiprosate); and acamprosate. (Page 2, 1st paragraph)

Claim 6
Kroner discloses the aqueous modified acid composition according to claim 1 where the compound second component comprising the amine and the sulfonic acid group is taurine. (Page 2, 1st paragraph)

Claims 7-9
Kroner discloses the aqueous modified acid composition according to claim 1, wherein the composition is stable at temperatures of up to at least 80°C,  up to at least 120°C,  up to at least 150°C. Page 4, 4th paragraph +)

Claim 10
Kroner discloses the aqueous modified acid composition according to claim 1, wherein the composition has a pH of no more than 1.5. (Page 5, 2nd paragraph)

Claim 11
Kroner discloses the aqueous modified acid composition according to claim 1, wherein the acid is present in an amount ranging from 5 to 40 wt% of the total aqueous modified acid composition. (Example 2)

Claim 12
Kroner discloses the aqueous modified acid composition according to claim 1, wherein the acid is present in an amount ranging from 10 to 30 wt% of the total aqueous modified acid composition. (Example 2)

Claims 1, 2-5, 10, and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schapaugh et al. (US 2004/0115288 A1) (“Schapaugh”  herein).

Claim 1
Schapaugh discloses an aqueous modified acid composition comprising:
	- an acid; [0037]
	- a first component comprising: an amino acid  [0038]
	- a second component comprising: an amine and a sulfonic acid group; [0040]
wherein said first component and said acid are present in a molar ratio ranging from 1:3 to 1:12.5. [0037-0038]

Claim 2
Schapaugh discloses the aqueous modified acid composition according to claim 1 wherein the acid is selected from the group consisting of: HCl; and amino acid : HCl acid blend. [0037-0038]; 

Claim 3
Schapaugh  discloses the aqueous modified acid composition according to claim 1 wherein the first component is selected from the group consisting of: an amino acid; creatine; creatinine; zwitterionic compounds.  [0037]

Claim 4
Schapaugh discloses the aqueous modified acid composition according to claim 1 wherein the amino acid is selected from the group consisting of: lysine; glycine; alanine; methionine; histidine; arginine; serine; proline; cysteine; threonine; and selenocysteine. [0037]

Claim 5
Schapaugh discloses the aqueous modifed modified acid composition according to claim 1 wherein the second component is selected from the group consisting of: taurine; taurolidine; taurocholic acid; tauroselcholic acid; tauromustine; 5-Taurinomethyluridine and 5-taurinomethyl- 2-thiouridine; homotaurine (tramiprosate); and acamprosate. [0040]

Claim 10
Schapaugh discloses the aqueous modified acid composition according to claim 1, wherein the composition has a pH of no more than 1.5. [0042]

Claim 13
Schapaugh the aqueous modified acid composition according to claim 1, wherein the second component comprising: the amine and the sulfonic acid group is present in an amount ranging from 1 to 20 wt% of the total aqueous modified acid composition. [0040-0041]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2015/0114647 A1) (“Jiang” herein) and further in view of Welton et al. (US 2008/0078546 A1) (“Welton” herein)

Claims 1, 5, and 6
 Jiang discloses an aqueous modified acid composition comprising: 
	- an acid; [0015-0017]
	- a first Component comprising: amino acid [0015-0017] 
- a second component comprising: a surfactant  [0011]
wherein said first component and said acid are present in a molar ratio ranging from 1:3 to 1:12.5. [0015-0017]
Jiang however does not explicitly disclose the surfactant as an amine and a sulfonic acid, wherein the second component is selected from the group consisting of: taurine; taurolidine; taurocholic acid; tauroselcholic acid; tauromustine; 5-Taurinomethyluridine and 5-taurinomethyl- 2-thiouridine; homotaurine (tramiprosate); and acamprosate. .
Welton teaches the above limitation (See paragraph 0026 & 0032 → Welton  teaches this limitation in that taurate surfactants suitable for use includes  water-soluble substituted taurines. Examples include, but are not limited to, N-acyl N-methyl taurates, such as N-cetyl N-methyl taurate, N-erucyl N-methyl taurate, N-oleoyl N-methyl taurate, N-cocoyl N-methyl taurate, N-tallowyl N-methyl taurate, N-tallyl N-methyl taurate, N-soyayl N-methyl taurate and N-rapeseedyl N-methyl taurate or N-acyl taurates, such as N-erucyl taurate, N-oleoyl taurate, N-cocoyl taurate, N-tallowyl taurate, N-tallyl taurate, N-soyayl taurate, and N-rapeseedyl taurate. Combinations and derivatives of these also may be suitable, wherein the surfactant may be present in an amount in the range of from about 0.1% to about 20% by volume of the viscoelastic surfactant fluid. IT for the purpose of being capable of imparting viscoelastic properties to an aqueous fluid. [0032]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Jiang, with the above limitation, as taught by Welton, in order to impart imparting viscoelastic properties to an aqueous fluid. [0032]
Since Jiang teaches the same composition comprising a taurate or taurines, acid, and amino acids, it would be an amine and a sulfonic acid surfactant and form an aqueous modified acid composition.
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).	

Claim 2
Jiang discloses the aqueous modified acid composition according to claim 1 wherein the acid is selected from the group consisting of: HCI; and amino acid: HCI acid blend. [0015]

Claim 3
Jiang discloses the aqueous modified acid composition according to claim 1 wherein the first component is selected from the group consisting of: an amino acid; creatine; creatinine; zwtterionic compounds. [0015-0017]

Claim 4
Jiang discloses the aqueous modified acid composition according to claim 1 wherein the amino acid is selected from the group consisting of: lysine; glycine; alanine; methionine; histidine; arginine: serine; proline; cysteine:
threonine; and selenocysteine. [0017] 

Claims 5-6
Jiang discloses the aqueous modifed modified acid composition according to claim 1.  Jiang however does not explicitly disclose 

Claim 7-10
Since Jiang teaches the composition comprising an acid, an aminoacid and a surfactant, it would be stable at temperatures of up to at least 80°C,  up to at least 120°C. ,  up to at least 150°C and a pH of no more than 1.5. 
	“Products of identical chemical composition can not have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934). 

Claim 11
Jiang disclolses the aqueous modified acid composition according to claim 1, wherein the acid is present in an amount ranging from 5 to 40 wt% of the total aqueous modified acid composition. [0016]

Claim 12
Jiang discloses the aqueous modified acid composition according to claim 1, wherein the acid is present in an amount ranging from 10 to 30 wt% of the total aqueous modified acid composition. [0016]

Claim 13-15
Jiang discloses the aqueous modified acid composition according to claim 1, wherein the second component comprising: the amine and the sulfonic acid group is present in an amount ranging from 1 to 20 wt% or 2 to 15 wt% or 5 to 10 wt% of the total aqueous modified acid composition.

Claim 16
Jiang discloses the aqueous modified acid composition according to claim 1, wherein the aqueous modified acid composition is provided in a geological formation for the dissolution of dolomite in a geological formation therefrom. [0010]

Claim 17
Jiang discloses a method to selectively dissolve dolomite over calcium carbonate rock, said method comprising : 
 	- providing a rock formation containing dolomite;[0010]
 - providing a composition comprising: 
- an acid; [0015-0017]
- a first component comprising: an amino acid; [0015-0017]
- a second component comprising: a surfactant; [0011] 
 		wherein said first component and said acid are present in a molar ratio ranging from 1:3 to 1:12.5; - exposing the rock formation to said composition for a period of time sufficient to dissolve dolomite and create wormholes. [0010; 0015-0017] 
Jiang however does not explicitly disclose the surfactant as  an amine and a sulfonic acid.
Welton teaches the above limitation (See paragraph 0026 & 0032 → Welton  teaches this limitation in that taurate surfactants suitable for use includes  water-soluble substituted taurines. Examples include, but are not limited to, N-acyl N-methyl taurates, such as N-cetyl N-methyl taurate, N-erucyl N-methyl taurate, N-oleoyl N-methyl taurate, N-cocoyl N-methyl taurate, N-tallowyl N-methyl taurate, N-tallyl N-methyl taurate, N-soyayl N-methyl taurate and N-rapeseedyl N-methyl taurate or N-acyl taurates, such as N-erucyl taurate, N-oleoyl taurate, N-cocoyl taurate, N-tallowyl taurate, N-tallyl taurate, N-soyayl taurate, and N-rapeseedyl taurate. Combinations and derivatives of these also may be suitable, wherein the surfactant may be present in an amount in the range of from about 0.1% to about 20% by volume of the viscoelastic surfactant fluid. IT for the purpose of being capable of imparting viscoelastic properties to an aqueous fluid. [0032]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Jiang, with the above limitation, as taught by Welton, in order to impart imparting viscoelastic properties to an aqueous fluid. [0032]
Since Jiang teaches the same composition comprising a taurate or taurines, acid, and amino acids, it would be an amine and a sulfonic acid surfactant and selectively dissolve dolomite over calcium carbonate rock. 
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).	

Claim 18
Jiang discloses a method of acidizing or stimulating a hydrocarbon-containing dolomite formation, said method comprising: [0010]
- providing a composition comprising: 
- an acid;  [0015-0017]
- a first component comprising: an amino acid; [0015-0017]
 - a second component comprising: a surfactant [0011]
 amine and a sulfonic acid group; wherein said first component and said acid are present in a molar ratio ranging from 1:3 to 1:12.5;  [0015-0017]
- injecting said composition downhole into said formation at a pressure below the fracking pressure of the formation; (i.e. selecting pressures below fracturing) [0010; 0012]  and - allowing a sufficient period of time for the composition to contact said formation to create wormholes in said formation. [0010; 0012]
Jiang however does not explicitly disclose the surfactant as  an amine and a sulfonic acid.
Welton teaches the above limitation (See paragraph 0026 & 0032 → Welton  teaches this limitation in that taurate surfactants suitable for use includes  water-soluble substituted taurines. Examples include, but are not limited to, N-acyl N-methyl taurates, such as N-cetyl N-methyl taurate, N-erucyl N-methyl taurate, N-oleoyl N-methyl taurate, N-cocoyl N-methyl taurate, N-tallowyl N-methyl taurate, N-tallyl N-methyl taurate, N-soyayl N-methyl taurate and N-rapeseedyl N-methyl taurate or N-acyl taurates, such as N-erucyl taurate, N-oleoyl taurate, N-cocoyl taurate, N-tallowyl taurate, N-tallyl taurate, N-soyayl taurate, and N-rapeseedyl taurate. Combinations and derivatives of these also may be suitable, wherein the surfactant may be present in an amount in the range of from about 0.1% to about 20% by volume of the viscoelastic surfactant fluid. IT for the purpose of being capable of imparting viscoelastic properties to an aqueous fluid. [0032]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Jiang, with the above limitation, as taught by Welton, in order to impart imparting viscoelastic properties to an aqueous fluid. [0032]
Since Jiang teaches the same composition comprising a taurate or taurines, acid, and amino acids, it would be an amine and a sulfonic acid surfactant and  that would form acidizing or stimulating a hydrocarbon fluid that would create wormholes in dolomite formation.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 19
Jiang discloses a method of acidizing or stimulating a hydrocarbon-containing limestone formation, said method comprising: [0010]
- providing a composition comprising:
 - an acid; [0015-0017]
- a first component comprising: an amino acid; [0015-0017]
- a second component comprising: an amine and a sulfonic acid group; [0011]
wherein said first component and said acid are present in a molar ratio ranging from 1:3 to 1:12.5; [0015-0017]
 - injecting said composition downhole into said formation at a pressure below the fracking gradient level of the formation(i.e. selecting pressures below fracturing) [0010; 0012]; and
 - allowing a sufficient period of time for the composition to contact said formation to create wormholes in said formation. [0010; 0012; 0016]
Jiang however does not explicitly disclose the surfactant as  an amine and a sulfonic acid.
Welton teaches the above limitation (See paragraph 0026 & 0032 → Welton  teaches this limitation in that taurate surfactants suitable for use includes  water-soluble substituted taurines. Examples include, but are not limited to, N-acyl N-methyl taurates, such as N-cetyl N-methyl taurate, N-erucyl N-methyl taurate, N-oleoyl N-methyl taurate, N-cocoyl N-methyl taurate, N-tallowyl N-methyl taurate, N-tallyl N-methyl taurate, N-soyayl N-methyl taurate and N-rapeseedyl N-methyl taurate or N-acyl taurates, such as N-erucyl taurate, N-oleoyl taurate, N-cocoyl taurate, N-tallowyl taurate, N-tallyl taurate, N-soyayl taurate, and N-rapeseedyl taurate. Combinations and derivatives of these also may be suitable, wherein the surfactant may be present in an amount in the range of from about 0.1% to about 20% by volume of the viscoelastic surfactant fluid. IT for the purpose of being capable of imparting viscoelastic properties to an aqueous fluid. [0032]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Jiang, with the above limitation, as taught by Welton, in order to impart imparting viscoelastic properties to an aqueous fluid. [0032]
Since Jiang teaches the same composition comprising a taurate or taurines, acid, and amino acids, it would be an amine and a sulfonic acid surfactant and  that would form acidizing or stimulating a hydrocarbon fluid that would create wormholes in limestone formation.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 20
Jiang discloses a method of creating wormholes in a hydrocarbon-containing formation, said method comprising:
 - providing a composition comprising:
 - an acid; [0015-0017]
- a first component comprising: an amino acid; [0015-0017]
 - a second component comprising: surfactant; [0011] 
 wherein said first component and said acid are present in a molar ratio ranging from 1:3 to 1:12.5; [0015-0017]
- injecting said composition downhole at a desired injection rate into said formation at a pressure below the fracture gradient level of the formation; (i.e. selecting pressures below fracturing) [0010; 0012] and
 - allowing a sufficient period of time for the composition to contact said formation to create wormbholes in said formation; wherein said injection rate is below the injection rate used with a conventional mineral acid.  [0010; 0012; 0016] 
Jiang however does not explicitly disclose the surfactant as  an amine and a sulfonic acid.
Welton teaches the above limitation (See paragraph 0026 & 0032 → Welton  teaches this limitation in that taurate surfactants suitable for use includes  water-soluble substituted taurines. Examples include, but are not limited to, N-acyl N-methyl taurates, such as N-cetyl N-methyl taurate, N-erucyl N-methyl taurate, N-oleoyl N-methyl taurate, N-cocoyl N-methyl taurate, N-tallowyl N-methyl taurate, N-tallyl N-methyl taurate, N-soyayl N-methyl taurate and N-rapeseedyl N-methyl taurate or N-acyl taurates, such as N-erucyl taurate, N-oleoyl taurate, N-cocoyl taurate, N-tallowyl taurate, N-tallyl taurate, N-soyayl taurate, and N-rapeseedyl taurate. Combinations and derivatives of these also may be suitable, wherein the surfactant may be present in an amount in the range of from about 0.1% to about 20% by volume of the viscoelastic surfactant fluid. IT for the purpose of being capable of imparting viscoelastic properties to an aqueous fluid. [0032]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Jiang, with the above limitation, as taught by Welton, in order to impart imparting viscoelastic properties to an aqueous fluid. [0032]
Since Jiang teaches the same composition comprising a taurate or taurines, acid, and amino acids, it would be an amine and a sulfonic acid surfactant and  that would form acidizing or stimulating a hydrocarbon fluid that would create wormholes in the formation.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/22/2022